                                            Case 3:16-cv-00236-WHO Document 994 Filed 11/11/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PLANNED PARENTHOOD                                Case No. 16-cv-00236-WHO
                                            FEDERATION OF AMERICA, INC., et al.,
                                   8                     Plaintiffs,                          ORDER REGARDING PLAINTIFFS'
                                   9                                                          RULE 50 MOTION AND VERDICT
                                                   v.                                         FORM
                                  10
                                            CENTER FOR MEDICAL PROGRESS, et
                                  11        al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13   I.       PLAINTIFFS’ RULE 50 MOTION
                                  14            Having reviewed the parties’ briefing, I have concluded that Plaintiffs’ employees and

                                  15   contractors are third-party beneficiaries of the NAF Agreements (both the Exhibitor Agreements

                                  16   and the Confidentiality Agreements). A reasonable jury would not have a legally sufficient basis

                                  17   to find otherwise. Whether the Plaintiffs themselves are third-party beneficiaries with standing to

                                  18   seek damages from breach of the NAF Agreements or, as Defendants characterize them, fourth-

                                  19   party beneficiaries who failed to establish standing at trial, are legal matters that will be

                                  20   determined post-trial. Therefore, the issue of Third-Party Beneficiary status as it relates to the

                                  21   NAF Agreements will not go to the jury.

                                  22            I also conclude that Plaintiffs’ Rule 50 motion should be granted as to the breach of the

                                  23   NAF Agreements, specifically as to defendants Merritt, Daleiden, BioMax, and CMP in 2014 and

                                  24   defendants Daleiden, Lopez, BioMax, and CMP in 2015 concerning the first term of the 2014 and

                                  25   2015 Confidentiality Agreements prohibiting “Videotaping or Other Recording” and as to

                                  26   defendants Daleiden, BioMax, and CMP with respect to the NAF Exhibitor Agreements in 2014

                                  27   and 2015 concerning the requirement to provide “truthful, accurate, complete, and not misleading”

                                  28   information. I reject defendants’ arguments as to ambiguity, the liability of CMP and BioMax
                                         Case 3:16-cv-00236-WHO Document 994 Filed 11/11/19 Page 2 of 2




                                   1   through their agents (Daleiden, Lopez, Merritt), and lack of consideration. A reasonable jury

                                   2   would not have a legally sufficient basis to find otherwise.

                                   3          Plaintiffs’ Rule 50 motion is denied in all other respects. The Final Jury Instructions will

                                   4   be revised accordingly. There is no basis to give the additional three instructions sought by

                                   5   Defendants regarding adverse inferences and I will not give them. (Dkt. No. 985.)

                                   6   II.    FINAL VERDICT FORM
                                   7          By 7:00 a.m. Tuesday November 12, 2019, Plaintiffs shall file (and email in Word) a

                                   8   revised Verdict Form that takes into account: (1) my Order on Plaintiffs’ Rule 50 motion; (2) the

                                   9   revised page numbers on the Final Jury Instructions; (3) the limitation of the RICO predicate acts

                                  10   to those arising under 18 U.S.C. § 1028 (and exclusion of the wire fraud theory); and (4)

                                  11   defendants’ proposed changes to the Verdict Form to which Plaintiffs agree. See Dkt. No. 985 at

                                  12   3:21-24; id. at 3:26-4:12.
Northern District of California
 United States District Court




                                  13          I have reviewed Newman and Rhomberg’s filings (Dkt. Nos. 987, 990) and Plaintiffs’

                                  14   response (Dkt. 991) and overrule Defendants’ objections to the Plaintiffs’ most recent Proposed

                                  15   Verdict Forms. I ruled in Dkt. No. 804 that the scope of the civil conspiracy claim could proceed

                                  16   on the underlying tort claims, including fraud, trespass and illegal recording. Plaintiffs did not

                                  17   represent that they were limiting the scope further. The revised verdict form does not expand the

                                  18   scope of the civil conspiracy claims and the colloquy on November 8 related to punitive damages,

                                  19   not the recording statute, in California.

                                  20          IT IS SO ORDERED.

                                  21   Dated: November 11, 2019

                                  22

                                  23
                                                                                                      William H. Orrick
                                  24                                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         2
